Per Curiam :
The separate defenses interposed by the respondents Isaac and Henry Mayer are of the same nature as those interposed by the defendants Boehm and Heine, to which the plaintiff demurred, and which are sustained as sufficient by a decision of this court handed down herewith on an appeal by plaintiff from an interlocutory judgment overruling his demurrer thereto. (Wiener v. Boehm, 126 App. Div. 703.) The only material difference between the defenses considered on the other appeal and the defenses interposed by these respondents is that the latter defenses are more definite, full and complete, and the defense that plaintiff, by an agreement with the grantees of the mortgaged premises, extended the time of payment contains an allegation that the extension was made for a good and valuable consideration. With these exceptions, the discussion in the opinion delivered in deciding the other appeal is applicable to the defenses interposed by the respondents, and further discussion is not required.
It follows that the interlocutory judgment should be affirmed, with costs, on the authority of that opinion.
Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ.
Judgment affirmed, with costs, with leave to the plaintiff to withdraw demurrer on payment of costs.